Citation Nr: 1734289	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for service-connected right third finger posttraumatic residuals of avulsion fracture of the distal interphalangeal joint. 


REPRESENTATION
Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to March 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was remanded by the Board in February 2016 for further development.  The requested development has been completed, and no further action is necessary to substantially comply with the Board's remand directives.  

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  


FINDING OF FACT

The Veteran's right third finger posttraumatic residuals of avulsion fracture of the distal interphalangeal joint has been manifested by painful motion analogous in functional impairment to extension limited by more than 30 degrees or a gap of one inch or more between the fingertip and the proximal transverse crease of the palm.  


CONCLUSION OF LAW

The criteria for a rating of 10 percent, and no higher, for posttraumatic residuals of a right third finger avulsion fracture of the distal interphalangeal joint, have been approximated.  38 U.S.C. §§ 1155, 5107 (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5229 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board finds that no further action related to VA's duties to notify and assist is required in this case. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2016).  

In this case, the duty to notify was satisfied by an October 2011 letter.  The record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the claims file includes the Veteran's service treatment and personnel records, relevant post-service treatment records, and hearing testimony.  In addition, the Veteran was afforded adequate VA examinations.   

The record also reflects that at the November 2015 hearing, the undersigned VLJ explained the issues, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing related to the issue decided herein.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2016); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's right third finger disability is currently rated as noncompensable under Diagnostic Code 5230 for limitation of motion of the right or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.    

By way of history, service treatment records from January 1999 show that the Veteran was treated for a crushing injury to the third digit of his right hand, which resulted in an avulsion fracture of the distal tip.  In an April 2009 rating decision, the Veteran was granted service connection for posttraumatic residuals of an avulsion fracture to the distal interphalangeal (DIP) joint of the right third finger.  He was assigned a noncompensable disability rating under Diagnostic Code 5230, which contemplates limitation of motion of the ring or little finger, effective from April 1, 2009.  In October 2011, the Veteran filed a claim of entitlement to an increased rating for his right third finger disability.  

Initially, the Board observes that although the Veteran is currently rated under the Diagnostic Code for limitation of motion of the ring or little finger, his service treatment records and post-service medical records demonstrate that the affected finger is his right third finger, or middle finger.  See Dorland's Illustrated Medical Dictionary 518 (32nd ed. 2012).  This decision refers to the affected finger as the right third finger.  

At a November 2011 VA examination, the examiner referred to the affected finger as the "right long finger" and explained that it was injured when the distal phalanx was "essentially crushed" by a dumbbell.  According to the examiner, the Veteran's treatment for this injury included debridement of the wound and placement of a wire across the fracture.  After the wound healed, the wire was removed.  The Veteran stated that as time progressed, and particularly with activity such as typing, he began to experience aching and discomfort in his finger.  He rated his pain as 4 to 5 on a scale of 10.  In addition, the Veteran reported that his symptoms affected his daily functioning, notably at his job in human resources, which required typing.  

On physical examination, there was no scar formation or deformity noted on the right third finger.  The Veteran had tenderness to palpation around the DIP joint and full range of motion of his finger for all joints.  On repetitive use testing, there were no changes to range of motion and pain was not elicited.  With his hand in a fist, the Veteran was able to symmetrically close his long finger compared to the surrounding fingers, and he was able to reach his finger down to the distal transverse palmar crease.  The Veteran was also able to oppose his thumb and fingers.  X-rays showed slight changes within the distal tuft of the finger consistent with previous fracture, but no significant degenerative changes of the DIP joint no obvious deformity.  The examiner assessed the Veteran's disability as status post right long finger distal phalanx fracture manifested by a mild amount of discomfort with typing and job function.  

The Veteran stated that he in fact had pain of up to 7 or 8 on a scale of 10 the more he used his right third finger, described flare ups of pain while typing or in cold weather that required him to stop using his finger and reported loss of feeling and tingling sensations in his right third finger.    

At a May 2016 VA examination, the Veteran was diagnosed with right third finger posttraumatic residuals of avulsion fracture of the DIP joint.  He was also noted to have degenerative arthritis of the right finger, specifically mild narrowing of the metacarpophalangeal (MCP) joint and proximal interphalangeal (PIP) joint and mild spurring at the MCP joint.  He reported experiencing increased pain in the MCP joint and tip of the third right finger over the past eighteen months, as well as constant numbness and decreased feeling in the tip of his finger.  In addition, he stated that increased activity caused soreness in his right fingertip, and cold weather worsened his symptoms of pain and stiffness.  The Veteran reported intermittent sharp pain radiating down his finger, and he rated the pain as 2 on a scale of 10, but up to 7 out of 10 while typing at work.  

On physical examination, there was no gap between the pad of the thumb and fingers or between the finger and the proximal transverse crease of the hand on maximal finger flexion.  The Veteran had range of motion to 85 degrees for the MCP joint (normal range of motion is to 90 degrees); to 90 degrees for the PIP joint (normal range of motion is to 100 degrees); and to 70 degrees for the DIP joint (normal range of motion is to 70 degrees).  Although the Veteran's range of motion was described as "abnormal or outside normal range," the examiner explained that it had no clinical significance and was normal for the Veteran's body habitus and age.  The examiner noted that the Veteran experienced pain on examination, which caused functional loss.  The pain manifested on range of motion for finger flexion, there was objective evidence of pain with use of the hand, and there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no additional loss of range of motion after repetitive use testing, but the examiner stated that he was unable to determine without resort to speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner was also unable to estimate loss of range of motion due to pain without resort to speculation.  There was no evidence of ankylosis.  

Initially, the Board observes that the Veteran's disability affects his major, dominant side.  The provisions of 38 C.F.R. § 4.71a expressly provide for the application of different rating criteria depending upon whether a Veteran's minor (non-dominant) or major (dominant) side is being evaluated.  38 C.F.R. § 4.69 (2016).  Accordingly, the Board will apply the ratings for the major side in its analysis.  

Under Diagnostic Code 5230, the maximum available rating for any limitation of motion of the ring or little finger is 0 percent (noncompensable).  However, the evidence shows that the Veteran's affected finger is the right third (long) finger, not the ring or little finger.  To more accurately reflect the Veteran's disability, the Board will therefore consider all other potentially applicable Diagnostic Codes.

Diagnostic Code 5229 provides a maximum 10 percent rating for limitation of motion of the index or long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  A noncompensable rating is warranted for a gap of less than one inch or for extension limited by no more than 30 degrees.

At both the November 2011 and May 2016 VA examinations, the Veteran demonstrated that he was able to touch the pad of his thumb to his long finger and all other fingers.  He was also able to touch the proximal palmar crease with his finger and therefore did not exhibit limitation of motion of the right third finger that resulted in a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  The Veteran had normal range of motion in November 2011 and range of motion outside the normal range but not clinically significant in May 2016.  Thus, neither the November 2011 nor May 2016 VA examination supports entitlement to a compensable rating based on limitation of motion under Diagnostic Code 5229.  

However, the Board nevertheless finds that a 10 percent disability rating is warranted under Diagnostic Code 5229 for painful, limited motion.  It is the intention of the Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Additionally, a compensable rating under 38 C.F.R. § 4.59 may be assigned when there is evidence of painful motion even without actual limitation of motion or loss of motion that is noncompensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Veteran has consistently reported experiencing pain in his right third finger that impairs his ability to work, as he has to stop typing when the pain becomes too severe.  In addition, at his May 2016 examination, the Veteran exhibited pain on range of motion of his right third finger, and the pain was noted to cause functional loss.  Given the Veteran's credible reports of functional impairment due to pain, as well as the May 2016 clinical findings, the Board concludes that the Veteran's painful motion of the right third finger is analogous to extension limited by more than 30 degrees, as the use of his finger is impacted by pain.  Accordingly, considering the intent of the Schedule as set forth at 38 C.F.R. § 4.59, and extending the benefit of the doubt to the Veteran, a rating of 10 percent is warranted for the Veteran's service-connected right third finger disability.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5229.  

As the increase to 10 percent for the Veteran's right third finger disability is the maximum rating for limitation of motion, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board notes that the change from Diagnostic Code 5230 to 5229 is not improper because the Veteran has not been in receipt of a rating under Diagnostic Code 5230 for twenty or more years, and thus does not have a protected rating.  38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).  It is therefore permissible to change the assigned Diagnostic Code to more accurately reflect the Veteran's symptoms.  Importantly, service connection for a disability is not severed when the Diagnostic Code is changed to more accurately determine the benefit to which a veteran may be entitled.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  In addition, Diagnostic Codes 5230 and 5229 both relate to limitation of motion and thus rate the same symptomatology.

The Board has considered whether a higher rating may be available under alternative diagnostic codes.  However, a rating in excess of 10 percent is not warranted as the Veteran is in receipt of the maximum rating for either limited motion or ankylosis of his right third (long) finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5226, 5229.  Ratings in excess of 10 percent are provided by Diagnostic Codes 5224 and 5228, however these provisions pertain to ankylosis of the thumb and limitation of motion of the thumb, respectively.  In this case, the Veteran is not shown to have any impairment of the thumb, nor is he service connected for any thumb impairment.  Thus, Diagnostic Codes 5224 and 5228 are not for application.  Likewise, there is no evidence of any impairment of multiple digits stemming from the Veteran's service-connected right third finger disability; all movements of the other digits were fully normal, with no ankylosis shown. Hence, the Diagnostic Codes that provide evaluations in excess of 10 percent for limitation of motion or ankylosis of multiple fingers are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223.

The Schedule also provides ratings for degenerative and posttraumatic arthritis, with a 10 percent evaluation for painful noncompensable limitation of motion due to arthritis and a 20 percent evaluation for X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The Veteran's May 2016 VA examination refers to arthritis of the third right finger, described as mild narrowing at the MCP and PIP joints.  However, the Veteran is already being compensated under Diagnostic Code 5229 for limitation of motion, and the ratings provided under Diagnostic Code 5003 cannot be combined with ratings based on limitation of motion for which the Veteran is already being compensated.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  In addition, the Veteran's right third finger disability involves only one minor joint group:  the interphalangeal, metacarpal, and carpal joints.  See 38 C.F.R. § 4.45(f).  As there is no evidence of an involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations, a rating of 20 percent is not warranted under Diagnostic Codes 5003 and 5010.  

For these reasons, the Board finds that the evidence supports the assignment of a 10 percent rating, but no higher, for posttraumatic residuals of a right third finger avulsion fracture of the distal interphalangeal joint.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2016); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a rating of 10 percent, and no higher, for posttraumatic residuals of a right third finger avulsion fracture of the distal interphalangeal joint, is granted subject to the laws governing the payment of compensation benefits.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


